Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 16, 2020

                                      No. 04-19-00864-CV

     In the Estate of Maria G. Stoll, Deceased, In the Estate of Richard M. Stoll, Deceased,

                      From the Probate Court No. 2, Bexar County, Texas
                                Trial Court No. 2017-PC-3675
                         Honorable Veronica Vasquez, Judge Presiding


                                         ORDER
        The parties have filed a joint motion to expedite this court’s mandate in this appeal. The
motion is GRANTED, and the clerk of the court is DIRECTED to issue this court’s mandate in
this appeal contemporaneously with the issuance of this order. TEX. R. APP. P. 18.1(c).


                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of January, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ,
                                                    Clerk of Court